Mary s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 25, 2015

                                       No. 04-15-00349-CV

                                         Steven M. GARY,
                                             Appellant

                                                  v.

                                          Mary ROMAN,
                                            Appellee

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-CI-01986
                           Honorable Laura Salinas, Judge Presiding

                                          ORDER
         Steven M. Gary filed a pro se notice of appeal on June 8, 2015. On June 19, 2015, he
filed a letter in this court asserting that he is incarcerated and indigent and unable to pay the cost
of the appellate record. It appears appellant did not file his letter in the trial court. We construe
the letter as a motion for extension of time to file the affidavit of indigence and grant the
motion.

        We order the clerk of this court to send copies of Gary’s letter and this order to the trial
court clerk, the court reporter, and all parties. See Tex. R. App. P. 20.1(d)(2).

       We further order the clerk, the court reporter or any party may challenge the claim of
indigence by filing a contest to the affidavit in our court within 10 days from the date of this
order. See Tex. R. App. P. 20.1(e).

                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of June, 2015.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court